DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 January 2021 has been entered.
 
REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The prior art and the references disclosed in the PTO 892 and searched by the examiner does not disclose or teaches “a primary imaging optical system to create an input image from a received scenic image, wherein the scenic image may comprise a light vehicle-to-vehicle communication, a light vehicle-to-infrastructure communication  including traffic-relevant information, or a combination thereof, wherein the light vehi cl e-to-vehicle communication is a signal that is emitted by a lighting device of a vehicle and includes the traffic-relevant information coded in the scenic image, wherein the light vehicle-to-infrastructure communication is a signal that is emitted by infrastructure and includes the traffic-relevant information coded in the scenic image; 
wherein the digital micromirror device array of mirrors is connected to the electronic control unit, wherein the primary optical sensor is adapted to convert the input image received from the digital micromirror device array of mirrors to an electric signal and to send the electric signal to the electronic control unit, 
wherein the electronic control unit is configured to 
(i)    process the electric signal to thereby determine positioning of the light vehicle- 
to-vehicle communication or the light vehicle-to-infrastructure communication car2X signal in the input image, (ii) convert positions of pixels corresponding to the light vehicle-to-vehicle communication or the light vehicle-to-infrastructure communication on the primary optical sensor to positions of individual mirrors in the digital micromirror device array of mirrors, and (iii) send a control signal to the digital micromirror device array of mirrors for the digital .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/JOHN W LEE/Primary Examiner, Art Unit 2664